Citation Nr: 1330862	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife







INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action.  It was the subject of a Board remand in February 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the matter was in Remand status, the Veteran submitted a March 2013 opinion from a retired chiropractor, Ralph B. Holtby, who elaborated upon an earlier November 2007 opinion he provided regarding the cause of the disability at issue.  In September 2013, the Veteran advised the Board that he desired to have his case sent back to the agency of original jurisdiction for their review of the additional evidence he submitted.   

Accordingly, the case is REMANDED for the following action:

Along with the March 2013 opinion by Ralph B. Holtby, D.C., submitted by the Veteran in May 2013, the evidence of record should be reviewed, and after any additional development deemed necessary is accomplished, the claim should be re-adjudicated.  If the decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, given an opportunity to respond, and the case returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


